Exhibit 10.47

 

LOGO [g78354img_01.jpg]                        GE Commercial Finance
Healthcare Financial
Services                Life Science Finance               
83 Wooster Heights Road, 5th Floor                Danbury, CT 06810     

January 27, 2006

        USA                T  203 205 5281                F  203 205 2192       
        www.gehealthcarefinance.com    CONFIDENTIAL                 

Rick Hamm, General Counsel

Dendreon Corporation

3005 First Avenue

Seattle, WA 98121

              

 

Dear Mr. Hamm:

 

Dendreon Corporation (“Debtor”) has advised General Electric Capital Corporation
(“GECC”) that Debtor is seeking up to $13,000,000 of financing (the “Financing”)
to finance the acquisition of equipment including laboratory equipment,
manufacturing, computer and office equipment associated with the build-out of
Debtor’s manufacturing facility in New Jersey (collectively such equipment shall
be referred to as the “Equipment Transaction”).

 

Based on our understanding of the Equipment Transaction as described above and
the information which you have provided to us, and subject to the terms and
conditions set forth below, GECC is pleased to its commitment to provide the
Financing in the maximum aggregate amount of $13,000,000 as more fully described
below and in the attached Confidential Loan Proposal dated September 23, 2005
(referred to hereafter as “the Term Sheet”), which is incorporated into and made
a part of this Commitment Letter. The “Loan Commitment” shall mean a commitment
by General Electric Capital Corporation to make Loans to Debtor up to the
aggregate original principal amount of Thirteen Million Dollars ($13,000,000);
provided, however, that Debtor acknowledges that GECC has made the Loan
Commitment based upon the anticipated participation by MLC Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services, Inc. (“MLC”)
in the funding of the Loans to Debtor on a pro rata basis up to the aggregate
original principal amount of Ten Million Dollars ($10,000,000). and agrees that
GECC shall have no obligation to fund such pro rata portion of the Loan
Commitment absent MLC’s participation. Each loan made pursuant to such Loan
Commitment is sometimes referred to herein as a “Loan”. Each loan made pursuant
the Loan Commitment shall be in an aggregate minimum funding amount of not less
than Six Hundred Fifty Thousand Dollars ($650,000).

 

The Loan Commitment is subject to: (a) the execution and delivery of final legal
documentation acceptable to GECC and its counsel incorporating, without
limitation, the terms set forth on the attached Term Sheet, (b) satisfaction of
each and every condition set forth in the “General Terms and Conditions” section
of such Term Sheet, (c) no event of default having occurred with respect to the
Financing or any financing provided by GECC to Debtor, and (d) funding by MLC of
its pro rat portion of each Loan. The Termination Date means the earlier of:
(i) the date GECC may terminate making Loans or extending other credit pursuant
to the General Terms and Conditions of the attached Term Sheet, or (ii) July 31,
2006.

 

1



--------------------------------------------------------------------------------

Dendreon Corporation

January 27, 2006

Page 2 of 4

 

By signing this Commitment Letter, each party acknowledges that this Commitment
Letter supersedes any and all discussions and understandings, written or oral,
between or between GECC and any other person as to the subject matter hereof,
including, without limitation, the Term Sheet between General Electric Capital
Corporation and Dendreon Corporation. No amendments, waivers or modifications of
this Commitment Letter or any of its contents shall be effective unless
expressly set forth in writing and executed by the parties hereto.

 

This Commitment Letter is being provided to you on the condition that, except as
required by law, neither it, the Proposal Letter, nor their contents will be
disclosed publicly or privately except to those individuals who are your
officers, employees or advisors who have a need to know of them as a result of
their being specifically involved in the Equipment Transaction under
consideration and then only on the condition that such matters may not, except
as required by law, be further disclosed. No person to whom this Commitment
Letter may be shown in violation of the above provisions is entitled to rely
upon this Commitment Letter or any of its contents. Without limiting the
generality of the foregoing, none of such persons shall, except as required by
law, use the name of, or refer to, GECC, or any of its affiliates, in any
correspondence, discussions, advertisement or disclosure made in connection with
the Equipment Transaction without the prior written consent of GECC such written
consent not to be unreasonably withheld. Notwithstanding the foregoing, there is
no restriction (either express or implied) on any disclosure or dissemination of
the federal tax structure or the federal tax treatment of the transactions
contemplated by this proposal. Further, each party hereto acknowledges that it
has no proprietary rights to any federal tax matter or federal income tax idea
or to any element of the federal tax structure of the transaction contemplated
by this proposal.

 

Regardless of whether the Equipment Transaction or the Financing closes, Debtor
agrees to pay upon demand to GECC all reasonable out-of-pocket expenses
(“Transaction Expenses”) which may be incurred by GECC and MLC in connection
with the Financing or the Equipment Transaction, including all Closing Fees
(defined as all reasonable legal, environmental, and other consultant costs and
fees incurred in the preparation of this Commitment Letter, the Proposal Letter,
and evaluation of and documenting of the Financing and the Equipment
Transaction). Regardless of whether the Equipment Transaction or the Financing
closes, Debtor, jointly and severally, shall indemnify and hold harmless GECC
and MLC, their respective affiliates, and their respective directors, officers,
employees, attorneys and representatives (each, an “Indemnified Person”), from
and against all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including, but not limited to, attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal), which may be instituted or asserted against or
incurred by any such Indemnified Person in connection with, or arising out of,
this Commitment Letter, the Proposal Letter, the Financing or the Equipment
Transaction under consideration, the documentation related thereto, any other
financing related thereto, any actions or failures to act in connection
therewith, and any and all environmental liabilities and legal costs and
expenses arising out of or incurred in connection with any disputes between or
among any parties to any of the foregoing, and any investigation,

 

2



--------------------------------------------------------------------------------

Dendreon Corporation

January 27, 2006

Page 3 of 4

 

litigation, or proceeding related to any such matters for which Debtor is
determined to be in default or either GECC or MLC is the prevailing party.
Notwithstanding the preceding sentence, indemnitors shall not be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results solely
from that Indemnified Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. Under no circumstances
shall GECC, MLC or their respective affiliates be liable to you or any other
person for any punitive, exemplary, consequential or indirect damages which may
be alleged to result from this Commitment Letter, the Proposal Letter, the
Equipment Transaction, the Financing, the documentation related thereto or any
other financing, regardless of whether the Equipment Transaction or the
Financing closes.

 

Each party hereby expressly waives any right to trial by jury of any claim,
demand, action or cause of action arising under this Commitment Letter, the
Proposal Letter, any transaction relating hereto or thereto, or any other
instrument, document or agreement executed or delivered in connection herewith
or therewith, whether sounding in contract, tort or otherwise. Each party hereto
consents and agrees that the state or federal courts located in New York County,
City of New York. New York, shall have exclusive jurisdiction to hear and
determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, the Proposal Letter, the Financing or the
Equipment Transaction under consideration, any other financing related thereto,
and any investigation, litigation, or proceeding related to or arising out of
any such matters, provided, that the parties hereto acknowledge that any appeals
from those courts may have to be heard by a court located outside of such
jurisdiction. Each party hereto expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and hereby
waives any objection, which such party may have based upon lack of personal
jurisdiction, improper venue or inconvenient forum.

 

This Commitment Letter is governed by and shall be construed in accordance with
the internal laws (as opposed to conflict of laws provisions) of the State of
New York.

 

GECC shall have access, upon reasonable prior notice, to all relevant
facilities, personnel and accountants, and copies of all documents which they
may reasonably request from Debtor, including business plans, financial
statements (actual and pro forma), books, records, and other documents. All
written materials provided to GECC shall be returned to Debtor at its reasonable
request.

 

This Commitment Letter shall be of no force and effect unless and until it is
executed and delivered to GECC at or before 5:00 p.m. Eastern time on Tuesday,
January 31, 2006 at 83 Wooster Heights Road, 5th Floor, Danbury CT 06810, Attn:
Diane Earle. Once effective, GECC’s obligation to provide financing in
accordance with the terms of this Commitment Letter shall cease if the Equipment
Transaction does not close, or the Financing

 

3



--------------------------------------------------------------------------------

Dendreon Corporation

January 27, 2006

Page 4 of 4

 

does not fund for any reason, on or before July 31, 2006 and neither GECC, MLC
nor any of their respective affiliates shall have any liability to any person in
connection with its refusal to fund the Financing or any portion thereof after
such date.

 

We look forward to continuing to work with you toward completing this
transaction.

 

Sincerely.

GENERAL ELECTRIC CAPITAL CORPORATION By:   /S/    DIANE EARLE             Diane
Earle

Its:

 

Duly Authorized Signatory

 

AGREED AND ACCEPTED THIS 31st DAY OF January, 2006

 

Dendreon Corporation By:   /S/    RICK HAMM        

Name:

  Rick Hamm

Title:

  SVP. General Counsel

 

4